Exhibit 10.02
FISCAL YEAR 2010 MANAGEMENT BONUS PLAN
A. CASH BONUS PLAN
All ArcSight, Inc. (the “Company”) executives who do not otherwise receive
variable compensation will be eligible to participate in this cash bonus plan.
Each eligible executive’s actual participation level will be determined by their
individual performance.
The cash bonus available will be calculated quarterly based on a percentage of
an executive’s base salary upon the Company’s achievement of both revenue
targets and operating income targets1, as described below. At the end of each
fiscal quarter, both the revenue target and operating income target1 will be
compared to actual quarterly performance. The amount of the bonus payable, in
the aggregate, with respect to each quarter is 50% of the bonus amount payable
based on the executive’s base salary at the performance level achieved (but the
maximum amount of such quarterly bonus payable in each quarter is 50% of the
bonus amount payable based on the percentage of the executive’s base salary at
the target objective listed below2), prorated for the period covered and for the
participant’s tenure at the Company during such period.3 It is anticipated that
each quarterly bonus, if any, will be paid to executives promptly following
determination of actual quarterly performance relative to the revenue target and
operating income target for such quarter.
At the end of the fiscal year, the annual cash bonus available is calculated
based upon the Company’s annual performance relative to both annual revenue
targets and operating income targets.1 The annual cash bonus available, less the
amounts paid in the first three quarters or payable with respect to the fourth
quarter, is then distributed to participants based on individual achievements
against objectives. For all cash bonuses awarded under this cash bonus plan, in
the event that the Company meets only a revenue target but not an operating
income target1, or vice versa, then bonuses, if any, will be available only at
the level at which both the revenue target and operating income target1 have
been met. It is anticipated that the annual cash bonus (and fourth quarter
bonus), if any, will be paid to executives promptly following the Compensation
Committee’s review of actual quarterly performance relative to the revenue
target and operating income target for the year.
Notwithstanding the foregoing, in the event of a Corporate Transaction (as
defined in the Company’s 2007 Equity Incentive Plan), each eligible executive
shall receive a “true up” bonus payment determined as if the maximum amount of
the bonus available in any previously completed quarter of the fiscal year was
based on 100% of the maximum bonus amount payable based on such executive’s
percentage of base salary at the performance objective listed below that was
actually achieved, prorated for the period covered and for the participant’s
tenure at the Company during such period, payable immediately prior to the
closing of such Corporate Transaction (i.e., each participant will receive a
bonus equal to the maximum percentage of base salary adjusted for such
individual’s actual achievements against his/her objectives as determined in
connection with the distribution(s) in prior quarters, if applicable, less the
amount previously paid to such executive in such prior quarters).4
 

1   The operating income targets exclude stock compensation expenses and
amortization of intangibles, but include the impact of any bonuses determined
under the cash bonus plan.   2   I.e., at 100% of the revenue and operating
income target.   3   For example, if the Company achieves its revenues and
operating income at 100% or greater of target in the first quarter, the
Company’s CEO will receive a bonus for that quarter equal to 50% x (70% x (CEO
Annual Salary ÷ 4)).   4   For purposes of clarity, such “true up” will include
payment at levels above 100% of the revenue and operating income targets,
irrespective of the fact that the initial quarterly bonus payments were limited
to the bonus level at the target objective (i.e., at 100% of the revenue and
operating income target), subject to the same adjustment made for each such
executive’s performance relative to his or her individual objectives as
determined in connection with the original quarterly bonus payment.

 



--------------------------------------------------------------------------------



 



1. Chief Executive Officer and President:

          Performance Relative To Revenue Target and     Operating Income Target
at that Level of Percentage of Base   Revenue (in accordance with the Company’s
Salary   internal operating plan)
0.00%
  <  95%
52.50%
  ³  95% and < 98%
59.50%
  ³ 98% and < 100%
70.00%
  ³ 100% and < 101%5
80.00%
  ³ 101% and < 103%
85.00%
  ³ 103% and < 105%
90.00%
  ³ 105% and < 107%
95.00%
  ³ 107% and < 110%
100.00%
  ³ 110%

2. Chief Financial Officer, Chief Technology Officer and Senior Vice Presidents:

          Performance Relative To Revenue Target and     Operating Income Target
at that Level of Percentage of Base   Revenue (in accordance with the Company’s
Salary   internal operating plan)
0.00%
  <  95%
33.75%
  ³ 95% and < 98%
38.25%
  ³ 98% and < 100%
45.00%
  ³ 100% and < 101%5
55.00%
  ³ 101% and < 103%
65.00%
  ³ 103% and < 105%
75.00%
  ³ 105% and < 107%
85.00%
  ³ 107% and < 110%
100.00%
  ³ 110%

3. Other Executives:

          Performance Relative To Revenue Target and     Operating Income Target
at that Level of Percentage of Base   Revenue (in accordance with the Company’s
Salary   internal operating plan)
0.00%
  <  95%
26.25%
  ³  95% and < 98%
29.75%
  ³ 98% and < 100%
35.00%
  ³ 100% and < 101%5
45.00%
  ³ 101% and < 103%
55.00%
  ³ 103% and < 105%
65.00%
  ³ 105% and < 107%
75.00%
  ³ 107% and < 110%
100.00%
  ³ 110%

 

5   The target objective (i.e., at 100% of the revenue and operating income
target).

 



--------------------------------------------------------------------------------



 



B. EQUITY BONUS PLAN
Company executives will be eligible to participate in an equity pool of shares
of common stock (in the form of options). The size of the equity pool will be
determined by the Compensation Committee in connection with the fiscal year-end
review, based on the number of executives participating, the cumulative
achievement of quarterly revenue and operating margin targets within the fiscal
year and other factors. The Compensation Committee will determine the maximum
number of shares to be allocated to the Company’s Chief Executive Officer and
then the Compensation Committee, with input from the Company’s Chief Executive
Officer, will determine the allocation of the remainder of the shares among the
rest of the executive team. Options will vest according to standard vesting
terms over four years.

 